Chiee Justice Campbell
concurred in this part of the opinion. At that time, three justices comprised our court, and although these remarks occur in a dissenting opinion, still, as to this subject of jurisdiction of county courts, a majority of our court concurred in the conclu*178sions there reached. We are in full accord with the views expressed in that opinion, and the judgment in this case will be affirmed.

Affirmed.

Chibe Justice Musseb and Mr. Justice Scott concur.
Decided April 1, 1912. Rehearing denied March 2d, 1914, en banc. (xabbeet, J., and White, J., dissenting.